Citation Nr: 1719437	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-14 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing disability.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 2002 to May 2003, from June 2003 to September 2003, and from June 2004 to May 2005.  Military personnel records show that he served in support of Operation Iraqi Freedom from April 2004 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey in which the RO denied the claim for service connection for bilateral hearing loss.

In July 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In May 2014, the Board remanded the appeal in order to obtain recent VA and private medical records and to obtain clarification of a September 2010 VA medical examiner's opinion.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran has hearing loss disability of the left ear as a result of noise exposure and acoustic trauma in active service. 

2.  The Veteran does not have hearing loss disability of the right ear for VA purposes. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.85, 4.86 (2016). 

2.  The criteria for entitlement to service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.85, 4.86. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.256(a), 3.159, 3.326(a) (2016). 

VA provided VCAA notice in a December 2009 letter.  There is no allegation or evidence in the record of a deficiency in the notice.
 
Relevant to the duty to assist, the Veteran's military personnel records, service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered. 

As noted above, the Board previously remanded the Veteran's claim to direct that VA associate updated VA and private medical records with his case file and to obtain clarification of a September 2010 VA medical examiner's opinion.  There is no allegation of any deficiency in compliance with the remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II.  Service Connection for Bilateral Hearing Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because in order to show a disability for VA purposes there must be audiometric testing.  38 C.F.R. § 3.385

As noted above, the Veteran's military personnel record states that his combat history includes service in Southwest Asia in support of Operation Iraqi Freedom.  During that time, his military occupational specialty was motor transport and he served as a gunner on Humvees firing a 50-calibre weapon.  According to the Veteran, during his combat service, his Humvee was attacked by an improvised explosive device (IED) that exploded within 100 yards of him. 

Service treatment and personnel records are silent for reports of this attack.  However, a combat Veteran's reports of a combat related injury will be presumed to have occurred if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's service in Iraq is consistent with the reported IED injury. 

The Veteran did not complain of hearing loss during post-deployment or separation exams.  The first documentation of hearing loss was on a September 2010 VA examination.  In that examination, the Veteran received an audiological evaluation and had measured puretone threshold values, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
15
20
30
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

These puretone threshold values are consistent with left ear hearing loss disability.  They do not show right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385, 4.85, 4.86.  However, the VA examiner in that examination concluded that it was less likely as not that the Veteran's hearing loss was caused by or the result of service injury, although they did not provide satisfactory rationale for the basis of that conclusion. 

The Veteran also submitted records from a July 2014 private medical examination.  In that examination, he received an audiological evaluation and had measured puretone threshold values, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
25
LEFT
20
30
40
35
40

Speech audiometry revealed speech recognition ability of 100 percent bilaterally. 

These puretone threshold values are consistent with a left ear hearing loss disability.  They do not represent right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385; 4.85; 4.86.  The private physician for this examination concluded that it was more than likely that the Veteran's hearing loss was due to his military experience, but did not elaborate. 

In April 2016, after this case was remanded, the Veteran received another VA examination.  In that examination, he received an audiological evaluation and had measured puretone threshold values, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
15
20
30
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.

Although these puretone threshold values exceed the threshold for normal hearing and therefore indicate some degree of hearing loss, they do not meet the threshold for hearing loss disability.  Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.385.  The VA examiner concluded that it was at least as likely as not that the Veteran's hearing loss in both ears was related to service.  In doing so, the examiner noted that the Veteran's military occupational specialty had a moderate probability for noise exposure and that the Veteran reported incidents of acoustic trauma in relation to the IED attack.  The examiner also noted that the Veteran had an audiological evaluation at enlistment that revealed normal puretone threshold values.  See Hearing Loss and Tinnitus Disability Questionnaire, April 11, 2016. 

When a Veteran has a disability at the time of a claim, or during the pendency of that claim, the Veteran may be granted service connection even if the disability resolves prior to adjudication of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the Veteran's most recent examination does not show hearing loss disability in either ear for VA purposes.  However, the prior examinations during the pendency of the claim do show hearing loss of the left ear.  Therefore, the Veteran may be considered to have a current hearing loss disability in that ear.  

At no point do the examinations reveal a hearing loss disability of the right ear, for VA purposes.  Therefore, the Veteran does not have a current hearing loss disability of the right ear. 

The private April 2016 VA examiner opined that the Veteran's hearing loss is at least as likely as not related to service as did the private treatment provider.  The evidence supports a finding that there is a nexus between the current hearing loss disability and the in-service injury.  As such the elements needed for service connection for left ear hearing loss are established.

The Board has applied the benefit-of-the-doubt doctrine to grant service connection for left ear hearing loss disability, but has found that the preponderance of the evidence is against the claim for right ear hearing loss disability and the doctrine is not otherwise applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for left ear hearing loss disability is granted. 

Entitlement to service connection for right ear hearing loss disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


